Appeal from a judgment of the Cayuga County Court (Peter E. Corning, J.), rendered August 3, 2006. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of burglary in the second degree (Penal Law § 140.25 [2]). “When defendant entered a plea of guilty he forfeited his right to claim that he was deprived of a speedy trial under CPL 30.30” (.People v O’Brien, 56 NY2d 1009, 1010 [1982]). The sentence is not unduly harsh or severe. Present—Hurlbutt, J.E, Smith, Centra, Lunn and Fahey, JJ.